 1   ANTHONY J WEIBELL, State Bar No. 238850
     KELLY M. KNOLL, State Bar No. 305579
 2   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 3   650 Page Mill Road
     Palo Alto, CA 94304-1050
 4   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 5   Email: aweibell@wsgr.com; kknoll@wsgr.com

 6   Attorneys for Defendant
     TEESPRING, INC.
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN FRANCISCO DIVISION

11   ATARI INTERACTIVE, INC.,                              Case No. 3:19-cv-00111-JST

12                   Plaintiff,                               STIPULATED REQUEST AND
                                                              [PROPOSED] ORDER TO
13           v.                                               CONTINUE CASE MANAGEMENT
                                                              CONFERENCE
14   TEESPRING, INC.,
                                                              Judge: Hon. Jon S. Tigar
15                   Defendant.

16

17           Pursuant to Civil Local Rules 6-1(b) and 6-2, Defendant Teespring, Inc. (“Defendant”)
18   and Plaintiff Atari Interactive, Inc. (“Plaintiff”) (collectively, the “Parties”), through their
19   undersigned counsel, hereby stipulate as follows:
20           WHEREAS, Plaintiff filed the Complaint in this action on January 8, 2019 (Dkt. No. 1);
21           WHEREAS, on January 16, 2019, the Parties filed a “Stipulation to Extend Time for
22   Defendant to Respond to the Complaint” in the instant case setting the deadline to respond to the
23   Complaint as April 1, 2019 (see Dkt. No. 13);
24           WHEREAS, the Court has set an Initial Case Management Conference for this case for
25   April 17, 2019 at 2:00 p.m. (see Dkt. No. 14);
26           WHEREAS, the Parties are engaged in substantive settlement discussions and intend to
27   participate in private mediation of their dispute, and Defendant is in the process of working with
28   its insurer to determine the scope of coverage relating to this action;

     STIP. REQUEST AND [PROPOSED] ORDER                 -1-                   CASE NO. 3:19-CV-00111-JST
     TO CONTINUE CMC
 1          WHEREAS, the Parties have filed concurrently herewith a stipulation to extend the
 2   deadline for Defendant to answer or otherwise respond to the Complaint to July 1, 2019;

 3          WHEREAS, the Parties believe that continuing the Case Management Conference to
 4   July 17, 2019 will serve the interest of judicial economy and will preserve the resources of the

 5   Parties and this Court;

 6          It is therefore STIPULATED and AGREED, subject to Court approval, and with
 7   Defendant and Plaintiff reserving all rights and defenses, that:

 8          The Initial Case Management Conference shall be continued to July 17, 2019, or to a

 9   later date to be determined by the Court.

10

11   Dated: March 27, 2019                       WILSON SONSINI GOODRICH & ROSATI
                                                 Professional Corporation
12
                                                 By:   /s/ Anthony J Weibell
13
                                                 Attorneys for Defendant
14                                               TEESPRING, INC.

15
     Dated: March 27, 2019                       BROWNE GEORGE ROSS LLP
16
                                                 By: /s/ Keith J. Wesley
17
                                                 Attorneys for Plaintiff
18                                               ATARI INTERACTIVE, INC.

19

20                                        [PROPOSED] ORDER
21          Pursuant to the foregoing stipulation, it is hereby ordered that the Initial Case
22   Management Conference shall be continued from April 17, 2019 to July 17, 2019.
23

24          IT IS SO ORDERED.
25

26            March 28, 2019
     Dated: _______________________
                                                                     Honorable Jon S. Tigar
27                                                             United States District Court Judge
28

     STIP. REQUEST AND [PROPOSED] ORDER                -2-                 CASE NO. 3:19-CV-00111-JST
     TO CONTINUE CMC
 1                                          ECF ATTESTATION
 2          I, Anthony J Weibell, am the ECF User whose identification and password are being used

 3   to file this document and attest that all signatories hereto have concurred in this filing.

 4

 5   Dated: March 27, 2019                               WILSON SONSINI GOODRICH & ROSATI
                                                         Professional Corporation
 6

 7                                                       By:     /s/ Anthony J Weibell

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

     STIP. REQUEST AND [PROPOSED] ORDER                -3-                  CASE NO. 3:19-CV-00111-JST
     TO CONTINUE CMC
